Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2021 has been entered.

Information Disclosure Statement
	The IDS filed 11/04/2021 has been considered.

Claim Interpretation 
	In view of the specification, page 43, paragraph 176, “the computer readable medium excludes transitory media, e.g. modulated data signal or carrier wave.” Therefore, claim 20 is considered statutory.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fyke et al. (US 2011/01231215, hereinafter referred to as “Fyke”) in view of Ludwig (US 8,503,654, NOTE, this reference was listed in PTO-892 mailed 8/5/2021).

	Regarding claim 1, Fyke teaches a method comprising: 
	receiving, by a client terminal, an instruction for generating a reminding message for an event type (figures 5 and 6 – event with reminder is created);  
	determining, by the client terminal a to-be-reminded object and event description information corresponding to the event type (figures 5 and 6 – event with reminder containing description as well as option to send to users is created);  and 
	sending, by the client terminal, a reminding message to the to-be-reminded object, the reminding message containing the event description information (figures 7 and 8 – event reminder is sent to users). 
	However, Fyke does not explicitly teach automatically initiating, by the client terminal, a call booking request to a server terminal based on an event start moment contained in the event description information to instruct the server terminal to initiate a call to at least one of the client terminal and the to-be-reminded object without a need to manually execute a calling operation to the to-be-reminded object via the client terminal. 
	In an analogous art, Ludwig teaches automatically initiating, by the client terminal, a call booking request to a server terminal based on an event start moment contained in the event description information to instruct the server terminal to initiate a call to at least one of the client terminal and the to-be-reminded object without a need to manually execute a calling operation to the to-be-reminded object via the client terminal (abstract, col. 1, line 66 to col. 2, line 19 – call initiator uses data on the calendar server, profile server and meeting server to automatically initiate a conference call. The calls are initiated based on meeting conditions. Meeting conditions may be determined from data present in the meeting server, profile server and calendar server.).
	Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to automatically initiate a call request without a need to manually execute a calling operation via the client terminal in order to enable user to be connected to the call meeting at designated time without having to worry about connection instructions, thus saving user time and enhancing user experience (col. 2, line 56).   

 	Regarding claim 2, Fyke teaches the method according to claim 1, wherein the receiving the instruction for generating the reminding message for the event type comprises: receiving, by the client terminal, a user's creating operation for the reminding message and a user's selecting operation for type information of the reminding message;  and determining, by the client terminal, that the instruction for generating the reminding message is received, in response to determining that the type information selected by the user's selecting operation is the event type [0061 – different event types can be created]. 
 
	Regarding claim 3, Fyke teaches the method according to claim 1, wherein the receiving the instruction for generating the reminding message for the event type comprises: receiving, by the client terminal, a user's triggering operation for a communication message, the user's triggering operation being used for instructing the client terminal to convert the communication message into a reminding message;  and determining, by the client terminal, that the instruction for generating a reminding message is received, in response to identifying that message content of the communication message contains event description information of a preset type [0065 – new event is created and sent by IM application, phone, or SMS]. 
 
	Regarding claim 4, Fyke teaches the method according to claim 3, wherein the determining the to-be-reminded object and the event description information corresponding to the event type comprises: extracting, by the client terminal, the event description information of a preset type contained in the message content;  and determining, by the client terminal, a communicator related to the communication message as the to-be-reminded object [0065 – new event is created and sent by IM application, phone, or SMS]. 
 
	Regarding claim 5, Fyke teaches the method according to claim 1, wherein the event description information comprises at least one of the following: event theme information; event location information; event form information; and event time information (figure 5 illustrates event reminder with location and time). 
 
	Regarding claim 6, Fyke teaches the method according to claim 1, wherein the sending the reminding message to the to-be-reminded object comprises: sending, by the client terminal, the reminding message at a default or user-defined sending moment in accordance with a default or user-defined message type [figure 6, 0065 – composition of a new message is sent when user sends the message]. 
 
	Regarding claim 7, Fyke teaches the method according to claim 1, further comprising: receiving, by the client terminal, a response message returned by the to-be-reminded object, the response message containing acceptance status information of the to-be-reminded object for the event description information; and displaying, by the client terminal, the to-be-reminded object and the corresponding response message associatively (figures 9-12 – response is received). 
 
	Regarding claim 8.  The method according to claim 7, wherein when the acceptance status information is a rejection of an event corresponding to the event description information, the response message further comprises a reason for the rejection (figure 9 – response message declining with reason). 
 
	Regarding claim 9, Fyke teaches the method according to claim 1, further comprising: adding, by the client terminal, a corresponding event in a management calendar of a communication application based on the event description information (figure 10 – event is added to calendar). 
 
	Regarding claim 10, Fyke teaches the method according to claim 1, further comprising: receiving, by the client terminal, an adjustment request presented by the to-be-reminded object for at least one item of the event description information;  and sending, by the client terminal, an adjustment instruction for the reminding message to the to-be-reminded object based on adjusted event description information (figure 14 – proposed rescheduling). 
 
	Regarding claim 11, Fyke teaches the method according to claim 1, further comprising: receiving, by the client terminal, an adjustment request presented by the to-be-reminded object for at least one item of the event description information (figure 13 – rescheduled event); and sending, by the client terminal, a new reminding message to the to-be-reminded object based on the adjusted event description information (figure 14 – new rescheduled event is added to calendar). 

 	Regarding claim 12, Fyke teaches the method according to claim 1, further comprising: in response of failing to receive a response message returned by the to-be-reminded object within a preset time length after sending the reminding message, resending, by the client terminal, the reminding message to the to-be-reminded object [0064 – sending out another notification]. 
 
	Regarding claim 13, Fyke teaches the method according to claim 1, further comprising: in response of failing to receive a response message returned by the to-be-reminded object within a preset time length after sending the reminding message, displaying a repeated reminding option for the to-be-reminded object, to resend the reminding message to the to-be-reminded object when receiving a user's triggering operation for the repeated reminding option [0088 – process is repeated and user is notified]. 
 
	Regarding claim 14, Fyke teaches the method according to claim 1, wherein the reminding message contains a default or user-defined reminding time point and a default or user-defined reminding action, such that the to-be-reminded object is reminded of an event at the reminding time point based on the reminding action, a reminding content being related to the event description information [0074 – notification rules can be used to define reminders]. 
 
	Regarding claim 15, Fyke teaches the method according to claim 1, further comprising: based on the event start moment contained in the event description information, initiating, by the client terminal, a call request for the to-be-reminded object at the event start moment to establish an audio connection or a video connection (figure 12 – a phone call is an option to connect). 

 	Regarding claim 16, Fyke teaches the method according to claim 1, wherein the call booking request is used for instructing the server terminal to initiate the call to at least one of the client terminal and the to-be-reminded object at the event start moment, to establish an audio connection or video connection (figure 12 – a phone call is an option to connect). 

	Regarding claim 17, Fyke teaches the method according to claim 1, wherein the sending the reminding message to the to-be-reminded object comprises: sending, by the client terminal, the reminding message to the server terminal, such that the server terminal sends the reminding message to the to-be-reminded object (figure 12 – a phone call is an option to connect). 

	Regarding claim 18, Fyke teaches the method according to claims 17. However, Fyke does not explicitly teach wherein the event description information contains event form information, the event form information indicating that the corresponding event is a teleconference or video conference. In an analogous art, Bhow teaches an event description that corresponds to a teleconference (figure 4 – teleconference type meeting). Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to include information indicating a teleconference event because this is one of endless event types that can be set reminder. Therefore, one would include this as a way to fully utilize reminders. 

	Regarding claim 20, Fyke teaches one or more computer readable media [0043 – storage element] storing computer-readable instructions that, executable by one or more processors, cause the one or more processors to perform acts comprising: 
	receiving a communication message (figure 5);
	identifying event description information from the communication message, the event description including event time information, event location, and event theme information (figure 5 illustrates event that includes time, location, and theme such as “hockey practice”);
	automatically filling the event description information into a new conference page (figure 5; 0057 – new entry screen);
	receiving an instruction for generating a reminding message at the new conference page (figures 5 and 6 – event with a reminder is created);  
	displaying an alternative message type of the reminding message (figure 11 – alternate schedule is displayed);  and 
	generating a corresponding message based on a selected message type (figures 13 and 14 – corresponding alternate message is generated). 
	However, Fyke does not explicitly teach automatically initiating a call booking request from a client terminal to a server terminal to instruct the server terminal to initiate a call to at least one of the client terminal and a to-be-reminded object without a need to manually execute a calling operation via the client terminal. 
	In an analogous art, Ludwig teaches automatically initiating, by the client terminal, a call booking request to a server terminal based on an event start moment contained in the event description information to instruct the server terminal to initiate a call to at least one of the client terminal and the to-be-reminded object without a need to manually execute a calling operation to the to-be-reminded object via the client terminal (abstract, col. 1, line 66 to col. 2, line 19 – call initiator uses data on the calendar server, profile server and meeting server to automatically initiate a conference call. The calls are initiated based on meeting conditions. Meeting conditions may be determined from data present in the meeting server, profile server and calendar server.).
	Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to automatically initiate a call request without a need to manually execute a calling operation via the client terminal in order to enable user to be connected to the call meeting at designated time without having to worry about connection instructions, thus saving user time and enhancing user experience (col. 2, line 56).   

	Claim 21 is similar to claim 1, but in device form. Nevertheless, this is taught by Fyke in view of Ludwig under the same rationale. 

Response to Arguments
Claim Rejections - 35 USC § 101
	The rejection is withdrawn in view of the amendment. 

Claim Rejections - 35 USC § 103
	Claims are now rejected under Fyke in view of a new reference, Ludwig. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/Primary Examiner, Art Unit 2443